DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 9, and 10 are objected to because of the following informalities:  
Claim 1 should be amended to recite “one or more of a foaming catalyst”;
for consistency, all species of organic polyisocyanates recited in Claim 2 should be separated either by commas or by semi-colons;
it is suggested Claim 2 be amended to recite “at least one of the aforementioned organic polyisocyanates
for consistency, all species of polyurethane composite recited in Claim 9 should be separated either by commas or by semi-colons; and
Claim 10 should be amended to recite a foaming reaction;

Claim 10 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, Claim 10 has not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 9 and 11 - 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
Claims 1 and 6 set forth the sum of the parts by weight of a1), a2), a3), and a4) totals 100 parts by weight.  However, a1), a2), a3), and a4) correspond to provisos rather components, e.g. the claims set forth a) 5 to 20 parts by weight of a first polyether polyol.  Consequently, for the purposes of further examination, the claims will be interpreted as setting forth the sum of the 
The phrases “high functionality” and “low hydroxyl in a2) and “high functionality” and “high hydroxyl value” in a3) in Claims 1 and 6 render the metes and bounds of the claims indefinite.  It is noted that “high functionality” polyols are described in one embodiment in the instant specification as having a functionality of greater than 4, while “low hydroxyl value” polyols are described in one embodiment as having a hydroxyl value of less than 400 mgKOH/g and “high hydroxyl value” polyols are described in one embodiment as having a hydroxyl value of greater than 400 mgKOH/g.  However, it is unclear if instantly claimed third and polyether polyols must necessarily have functionalities and hydroxyl values in these ranges.  For the purposes of further examination, the second polyether polyol will be interpreted as having a functionality of greater than 4 and a hydroxyl value of less than 400 mgKOH/g and the third polyether polyol will be interpreted as having a functionality of greater than 4 and a hydroxyl value of greater than 400 mgKOH/g.  
Claims 1 and 6 sets forth amounts of flame retardant and catalyst package but do not specify how these amounts are measured.  For the purposes of 
Claims 1 and 6 set forth “the total weight of the polyether polyols and water present in the rigid polyurethane foam system” in the final lines of the claims.  However, the claims do not previously set forth any water is provided in the system.  Consequently, for the purposes of further examination, the claims will be interpreted as setting forth “the total weight of the polyether polyols and any water present in the rigid polyurethane foam system”.
Claims 11 – 14 set forth a2) the second polyether polyol and a3) the third polyether polyol.  However, a2) and a3) correspond to provisos rather components, e.g. Claim 1 sets forth a2) 15 to 65 parts by weight of a second polyether polyol.  Consequently, for the purposes of further examination, the claims will be interpreted as simply setting “said second polyether polyol” and “said third polyether polyol”.

Allowable Subject Matter
Claims 1 – 9 and 11 - 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
the prior art does not teach or suggest a rigid polyurethane foam system, comprising all of the instantly claimed ingredients in the instantly claimed amounts as interpreted by the Office in the manner set forth in the rejections under 35 U.S.C. 112(b).
WO 2009/027025 to Fukuba et al. corresponds to the closest prior art.  Fukuba et al. teaches a rigid polyurethane system comprising four polyether polyols, as in the instant claims, in Examples 1 and 2.  Like the instantly claimed first polyol, Polyol G in these examples has a functionality of 2 and a viscosity in the instantly claimed range.  However, Polyol G differs from the instantly claimed first polyether polyol in that it has a hydroxyl value of 500 mgKOH/g.  In addition, Polyol B - which corresponds most closely to the instantly claimed third polyether polyol - has a hydroxyl value of 345 mgKOH/g, which is outside the range of above 400 mgKOH/g for this polyol as interpreted by the Office.  Further, Polyol C – which corresponds most closely to the instantly claimed fourth polyether polyol - has a hydroxyl value which is also slightly outside the hydroxyl value range for this polyol as interpreted by the Office.  Fukuba et al. also does not teach any flame retardants are included in the system.  The remaining art of record also provides no teaching or motivation to simultaneously cure each of these deficiencies to arrive at the instantly claimed invention.  The instant claims are thus neither anticipated nor rendered obvious by the prior art.

Notice of References Cited (PTO-892)
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references also pertain to rigid polyurethane foam systems comprising blends of polyether polyols.
	
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MELISSA A RIOJA/Primary Examiner, Art Unit 1768